                                                                   ... -·- -=========::i
                                                                          :C SONY
                                                                              .-CUMENT 'l·
UNITED STATES DISTRICT COURT
                                                                       i'.'. LECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC#: _ ___,_._ _ __
                                                                       DATE FILED:~;;;;.i..+,--=~-
United States of America,                                         'L




                                                             ORDER ACCEPTING THE
                          -against-                          PLEA ALLOCUTION BEFORE
                                                             A U.S. MAGISTRATE JUDGE
Arlicia Robinson,
                                                              18 Cr. 836 (AKH) (RWL)
                          Defendant.


ALVIN K. HELLERSTEIN, U.S.D.J.:

                   WHEREAS with the defendant's consent, his guilty plea allocution was taken

before Magistrate Judge Robert W. Lehrburger on November 27, 2019;

                   WHEREAS a transcript of the allocution was made; and

                   WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there is a factual basis for

the guilty plea;

                   IT IS THEREFORE ORDERED THAT the defendant's guilty plea is accepted.

                   SO ORDERED

Dated:         ~         ork, New York
                        . U 2, --u,
                            /                      ~  "ti;-;.
                                                    ALVINKHELLERSTEIN
                                                      United States District Judge
